      Case 3:21-cv-00004 Document 1 Filed on 01/12/21 in TXSD Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION


TIMOTHY DEMBY                                   §
                                                §
VS.                                             §
                                                §           Civil Action No.: 3:21-cv-4
JOSHUA JOSEPH JEANPIERRE                        §
AND QUALITY CARRIERS, INC.                      §

            DEFENDANT QUALITY CARRIERS, INC.’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THIS COURT:

       Defendant, Quality Carriers, Inc. files this Notice of Removal, pursuant to 28 U.S.C. §§

1441 and 1446, removing this dispute to the United States District Court for the Southern District

of Texas, Galveston Division.

                                   PENDING STATE SUIT

       1.      On December 8, 2020, Plaintiff, Timothy Demby commenced an action in the

253rd Judicial District Court of Chambers County, Texas, captioned Cause No. 20DCV0839;

Timothy Demby v. Joshua Joseph Jeanpierre and Quality Carriers, Inc., in which Plaintiff seeks

damages allegedly resulting from a motor vehicle collision that occurred on or about March 18,

2020, in Chambers County, Texas. See Plaintiff’s Original Petition at ¶ 10, Ex. A.

                                 GROUNDS FOR REMOVAL

       2.      The state court action is one over which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332, and may be removed to this Court pursuant to the provisions

of 28 U.S.C. § 1441, in that it is a civil action wherein the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and diversity of citizenship exists between

the properly joined parties.

   A. Amount In Controversy Exceeds $75,000
       Case 3:21-cv-00004 Document 1 Filed on 01/12/21 in TXSD Page 2 of 5




        3.     Under 28 U.S.C. §1446(c)(2), if removal is sought on the basis of the jurisdiction

conferred by 28 U.S.C. §1332, the sum demanded in good faith in the initial pleadings shall be

deemed to be the amount in controversy. See 28 U.S.C. §1446(c)(2). In his Original Petition,

Plaintiff claims that he sustained “serious bodily injuries” as a result of the alleged collision. See

Plaintiff’s Original Petition at ¶ 10, Ex. A. Plaintiff seeks to recover damages for past and

future: reasonable medical care and expenses; physical pain and suffering; loss of earnings;

mental anguish; and physical impairment. Id. at ¶ 14.

        4.     Additionally, Plaintiff specifically pleads that he seeks “monetary relief of over

$100,000.00 but not more than $1,000,000.00.” Id. Therefore, Plaintiff clearly believes his

damages are more than $75,000.

     B. Diversity of Citizenship

        5.     Plaintiff is a citizen of Harris County, Texas. See Plaintiff’s Original Petition at ¶

2.

        6.     Defendant, Joshua Joseph Jeanpierre is a citizen of the State of Louisiana.

        7.     Plaintiff’s assertion that Defendant, Quality Carriers, Inc. is a Texas corporation is

incorrect. See Plaintiff’s Original Petition at ¶ 4. In actuality, Quality Carriers, Inc. is a

corporation existing under the laws of the State of Illinois with its principal place of business in

the State of Florida, and that information is a matter of public record and is easily accessible by

anyone.

                    PROCEDURAL REQUIREMENTS FOR REMOVAL

        8.     Upon filing of this Notice of Removal of the cause, Defendant gave written notice

of the filing to Plaintiff and his counsel as required by law. A copy of this Notice is also being

filed with the Clerk of the Court in Chambers County, Texas, where this cause was originally



                                                  2
      Case 3:21-cv-00004 Document 1 Filed on 01/12/21 in TXSD Page 3 of 5




filed. A copy of all processes, pleadings, and orders has been filed separately with this Court

pursuant to 28 U.S.C. § 1446(a). This removal is timely filed within 30 days of Plaintiff’s

lawsuit being served upon Defendant, Quality Carriers, Inc. Joshua Joseph Jeanpierre agrees

with this removal.

                                STATE COURT DOCUMENTS

       9.       The following documents are attached to this Notice of Removal:

             Exhibit “A”       Plaintiff’s Original Petition

             Exhibit “B”       Proof of Service

             Exhibit “C”       An index of matters being filed.

                               C-1 Copy of the state court Docket Sheet/Record.

                               C-2 Copy of process.

                               C-3 A list of all counsel of record, addresses, telephone numbers,
                               and parties.

                               C-4 Civil Cover Sheet

                                    TIMING OF REMOVAL

       10.      Defendant Quality Carriers, Inc. was served with Plaintiff’s Original Petition on

or about January 4, 2021.

       11.      This Notice of Removal is being filed within 30 days of service of the Plaintiff’s

Original Petition and is timely filed under 28 U.S.C. § 1446(b).

                                              VENUE

       12.      This is a statutorily proper venue under the provisions of 28 U.S.C. § 1441(a)

because this district and division embrace the county where the removed action was pending.

                                         JURY DEMAND

       13.      Defendant hereby requests a trial by jury pursuant to FED. R. CIV. P. 38.


                                                  3
      Case 3:21-cv-00004 Document 1 Filed on 01/12/21 in TXSD Page 4 of 5




                                              PRAYER

       14.     Defendant has established that the amount in controversy exceeds $75,000.00.

Additionally, Defendant has established that diversity of citizenship exists between the parties in

this case. For these reasons, and in conformity with 28 U.S.C. § 1446, Defendant respectfully

removes the civil action captioned Cause No. 20DCV0839; Timothy Demby v. Joshua Joseph

Jeanpierre and Quality Carriers, Inc., in the 253rd Judicial District Court of Chambers County,

Texas. Defendant prays for such other and further relief, both general and special, at law and in

equity, to which it may be justly entitled.

                                                     Respectfully submitted,

                                                     /s/ Les Pickett
                                                     Les Pickett
                                                       State Bar No. 15980520
                                                       Federal I.D. No. 14306
                                                       lpickett@gallowaylawfirm.com
                                                     Andrew S. Krone
                                                       State Bar No. 24086872
                                                       Federal I.D. No. 2590236
                                                       akrone@gallowaylawfirm.com
OF COUNSEL:
GALLOWAY, JOHNSON, TOMPKINS,
BURR & SMITH
1301 McKinney, Suite 1400
Houston, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
ATTORNEYS FOR DEFENDANT,
QUALITY CARRIERS, INC.




                                                4
      Case 3:21-cv-00004 Document 1 Filed on 01/12/21 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been forwarded to all counsel of
record via Electronic Court Filing on this 12th day of January 2021:


                                                     /s/ Andrew S. Krone
                                                     Les Pickett
                                                     Andrew S. Krone




                                                5
